Citation Nr: 0335687	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  03-01 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for pronated feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel







INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1944 to April 
1947.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, which denied service 
connection for pronated feet.  The veteran entered a notice 
of disagreement with this decision in February 2002; the RO 
issued a statement of the case in November 2002; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in January 2003.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  The veteran does not have a specific pathophysiologic or 
anatomic-skeletal disability of his feet, to include pronated 
feet, nor is there any competent medical evidence 
demonstrating that any current foot disability is related to 
disease or injury incurred during service.


CONCLUSION OF LAW

The appellant did not incur or aggravate pronated feet as a 
result of his military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107  (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits.  This includes notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
VA Secretary, which is necessary to substantiate the claim.  
This also includes in certain cases a medical examination or 
medical opinion where necessary to decide the claim.  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 (Aug. 
29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  Recent decisions by the U.S. 
Court of Appeals for Veterans Claims have mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to notify, in May 2001, the RO sent 
a letter to the veteran explaining his role in the claims 
process and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The letter also essentially informed him of the legal 
elements of a service connection claim.  Additionally, the 
statement of the case provided notice of the VCAA provisions, 
and more specifically set out the legal elements of a service 
connection claim.   

The Board concludes that the VCAA notification sent to the 
veteran was legally sufficient.  See Paralyzed Veterans of 
America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The 
United States Court of Appeals for the Federal Circuit has 
held that 38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are 
invalid to the extent they provide a claimant "not less than 
30 days" to respond to a VCAA notification letter because 
the regulations are contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  In this 
case, even though the letter did request a response within 60 
days, the letter also indicated that the veteran had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Furthermore, it has 
been two and a half years since the May 2001 letter and more 
than one year since the statement of the case, and the 
veteran has not referenced any outstanding records that could 
be obtained.  In a January 2003 letter, the RO informed the 
veteran that his appeal had been certified to the Board and 
his VA records would be transferred to the Board.  He was 
further advised that he had 90 days to send the Board 
additional evidence concerning his appeal.  No additional 
evidence was submitted.  Therefore, the claimant was notified 
properly of his statutory rights.

With respect to VA's duty to assist the appellant, this 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary.  The veteran was 
provided a VA feet examination in August 2001 and, as 
indicated above, the veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  

Therefore, the Board finds that the requirements of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations have been met.  Accordingly, no further notice to 
the veteran or further assistance in acquiring additional 
evidence is required by the statute and regulations.  


II. Service Connection for Pronated Feet

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).  

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999). 

The veteran contends that he currently suffers from chronic 
bilateral foot pain and that such foot pain was incurred in 
service.  The relevant evidence of record includes the 
veteran's service medical records, records from J.W.H., a 
private physician, dated May 1980 through September 1986, and 
a VA feet examination in August 2001.  

In April 1944, the veteran's service medical records show 
that it was noted that he had pronated feet.  However, there 
are no other service medical records that reflect complaints 
of chronic pain of the veteran's feet.  The veteran's 
separation examination, administered in March 1947, reflects 
that the veteran's feet were normal.  

There are no medical records contained in the claims file for 
the period of time immediately following the veteran's 
separation from active duty.  The subsequent medical records 
are from a private physician, J.W.H., for the period of May 
1980 through September 1986, with the first entry beginning 
approximately 33 years after the veteran was discharged from 
active duty.  Contained in these records is a May 1980 
complaint of problems with the veteran's feet.  The veteran 
reported problems on and off since military service, which 
usually resolve within two to three days.  The treating 
physician noted "considerable weeping drainage from around 
the toes, and tender nodules over the soles of his feet."  
Less than a week later, at a follow up examination, the 
physician noted that there was less inflammation around the 
toes, less open areas, and considerable peeling skin.  There 
is no mention of any other feet problems in these records.

At his VA feet examination in August 2001, the administering 
physician noted that the veteran stated that he suffered from 
chronic foot pain since his military service.  However, upon 
physical examination, the physician noted that there were not 
any pathological changes.  The veteran could move his foot in 
any direction without any restriction.  Additionally, the 
veteran's range of motion was within normal limits and he had 
a normal gait.  The only pathology detected by the physician 
was that of bilateral onychomycosis of his big toes.  The 
diagnosis by the VA examiner was chronic foot pain of an 
unclear etiology.  Furthermore, the examiner noted that the 
present available evidence did "not establish the diagnosis 
of the specific pathophysiologic or anatomic-skeletal 
component of right and left foot and ankle."  

While the veteran complains of pain in his feet and the VA 
examining physician diagnosed him with chronic pain, the 
United States Court of Appeals for Veterans Claims has held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001). 

Based on a complete review of the evidence of record, the 
Board finds that there is no competent medical evidence that 
the veteran currently suffers from pronated feet, or indeed, 
any orthopedic disability of the feet for which service 
connection may be established.  In view of this, a basis upon 
which to establish service connection for a foot disability, 
including pronated feet, has not been presented, and the 
appeal is denied.  

To be complete, the Board notes that the veteran currently 
suffers from bilateral onychomycosis of his big toes, as 
evidenced by the August 2001 VA examination.  There is also a 
notation in the May 1980 private physician records that the 
veteran had "considerable weeping drainage from around the 
toes, and tender nodules over the soles of his feet."  
However, there is no evidence that this was present in 
service, or for many years thereafter.  Furthermore, there is 
no competent medical opinion linking the bilateral 
onychomycosis to a disease or injury in service.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2003).


ORDER

Entitlement to service connection for pronated feet is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



